Exhibit 10.01
 
$31,000.00
(U.S.)                                                                                                                                                                                                                                                                                                   Dated:
March 12, 2014


PROMISSORY NOTE


FOR VALUE RECEIVED, PMI Construction Group, Inc. (“Maker” or the "Company"),
promises to pay to Banyan Investment Company, LLC (“Holder”), or order, thirty
one thousand dollars ($31,000.00).


Premises


Holder has been providing loans to the Company to cover ongoing working
capital.  Since the amount of the funds has been uncertain, the Holder has
provided funding when requested by the Company, often on short notice.  As such,
formal promissory notes were not entered at the time of the loans but an
understanding was in place to enter into a formal note.  Accordingly, the Holder
and the Company are entering into this note to consolidate the prior loans which
are not already represented by a promissory note.


1.           Payments.  The principal on the obligation represented hereby shall
be repaid in full at the earlier of two years from the date hereof, or the
merger, reorganization or acquisition between the Company and another
corporation or entity that has operations, through a lump sum payment of
interest and principal.  All payments shall first be made to interest and then
to a reduction of principal.


2.           Interest.  The obligation shall bear simple interest at the rate of
seven and one half percent (7½%) per annum.


3.           Type and place of Payments.  Payment of principal and interest
shall be made in lawful money of the United States of America to the above named
holder at its offices in Salt Lake City, Utah, or order.


4.           Prepayment.  Advance payment or payments may be made on the
principal and interest, without penalty or forfeiture.  There shall be no
penalty for any prepayment.


5.           Default.  Upon the occurrence or during the continuance of any one
or more of the events hereinafter enumerated, Holder or the holder of this Note
may forthwith or at any time thereafter during the continuance of any such
event, by notice in writing to the Maker, declare the unpaid balance of the
principal and interest on the Note to be immediately due and payable, and the
principal and interest shall become and shall be immediately due and payable
without presentation, demand, protest, notice of protest, or other notice of
dishonor, all of which are hereby expressly waived by Maker, such events being
as follows:


(a)           Default in the payment of the principal and interest of this Note
or any portion thereof when the same shall become due and payable, whether at
maturity as herein expressed, by acceleration, or otherwise, unless cured within
five (5) days after notice thereof by Holder or the holder of such Note to
Maker;


(b)           Maker shall file a voluntary petition in bankruptcy or a voluntary
petition seeking reorganization, or shall file an answer admitting the
jurisdiction of the court and any material allegations of an involuntary
petition filed pursuant to any act of Congress relating to bankruptcy or to any
act purporting to be amendatory thereof, or shall be adjudicated bankrupt, or
shall make an assignment for the benefit of creditors, or shall apply for or
consent to the appointment of any receiver or trustee for Maker, or of all or
any substantial portion of its property, or Maker shall make an assignment to
any agent authorized to liquidate any substantial part of its assets; or


(c)           An order shall be entered pursuant to any act of Congress relating
to bankruptcy or to any act purporting to be amendatory thereof approving an
involuntary petition seeking reorganization of the Maker, or an order of any
court shall be entered appointing any receiver or trustee of or for Maker, or
any receiver or trustee of all or any substantial portion of the property of
Maker, or a writ or warrant of attachment or any similar process shall be issued
by any court against all or any substantial portion of the property of Maker,
and such order approving a petition seeking reorganization or appointing a
receiver or trustee is not vacated or stayed, or such writ, warrant of
attachment, or similar process is not released  or bonded within 60 days after
its entry or levy.


6.           Attorneys’ Fees.  If this Note is placed with an attorney for
collection, or if suit be instituted for collection, herein, then in such event,
the undersigned agrees to pay reasonable attorneys’ fees, costs, and other
expenses incurred by holder in so doing.


7.           Construction.  This Note shall be governed by and construed in
accordance with the laws of the State of Utah.




PMI Construction Group, Inc.
a Nevada Corporation






By:____________________________
     A Duly authorized Officer
 
 
 

--------------------------------------------------------------------------------

 